SUPPLEMENT DATED MARCH 23, 2015 to PROSPECTUS DATED MAY 21, 2007 FOR FUTURITY NY PROSPECTUS DATED MAY 1, 2003 FOR FUTURITY ACCOLADE NY ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK DELAWARE LIFE NY VARIABLE ACCOUNT C This supplement contains information regarding a change to an investment option that is available under your Contract. Effective April 30, 2015, the name of the MFS® Research Bond Series will change to MFS® Total Return Bond Series. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity NY3/2015
